Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Mark Trenner on 7/13/22.

The application has been amended as follows: 
Claim 1, lines 3-4, “the first mast member attached to the first base member” has been changed to ---the first mast member pivotally attached to the first base member---;
 	Claim 1, lines 4-5, “the second mast member pivotally to the second base member” has been changed to ---the second mast member pivotally attached to the second base member---;
 	Claim 1, lines 6-7, “the first support arm attached between the first base member” has been changed to ---the first support arm pivotally attached between the first base member---;
 	Claim 1, lines 7-8, “the second support arm attached between the second base member” has been changed to ---the second support arm pivotally attached between the second base member---;
 	Claim 1, lines 15-16, “a first lower edge mounted on the first back support” has been changed to ---a first lower edge mounted on the first back support for supporting a top portion of canvas---;
Claim 1, lines 17-18, “a second lower edge mounted on the second back support” has been changed to ---a second lower edge mounted on the second back support for supporting a bottom portion of canvas---.
Allowable Subject Matter
Claims 1-20 are allowed.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
US Patent Application Publication # 2020/0240575 to Lee et al.
US Patent Application Publication # 2014/0263922 to Hickman
US Patent Application Publication # 2014/0124631 to Olander
US Patent # 8,353,490 to Spinelli
US Patent # 7,455,275 to Astadan et al. 
US Patent # 6,267,345 to Turner
US Patent # 5,725,192 to Cloninger
US Patent # 4,753,408 to Wailes
US Patent # 4,134,614 to Fielding, Sr.
US Patent # 4,109,892 to Hartung
The cited references above teach the easel system.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALFRED J WUJCIAK whose telephone number is (571)272-6827. The examiner can normally be reached Monday-Friday 7am-3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Terrell McKinnon can be reached on 571-272-4797. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ALFRED J. WUJCIAK
Examiner
Art Unit 3632



/ALFRED J WUJCIAK/Primary Examiner, Art Unit 3632                                                                                                                                                                                                        7/14/22